341 S.W.3d 806 (2011)
STATE of Missouri, Respondent,
v.
Damon B. HOSICK, Appellant.
No. ED 95095.
Missouri Court of Appeals, Eastern District, Division Three.
May 24, 2011.
Kent Denzel, Columbia, MO, for appellant.
Chris Koster, Atty. Gen., Karen L. Kramer, Jefferson City, MO, for respondent.
Before SHERRI B. SULLIVAN, P.J., CLIFFORD H. AHRENS, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Defendant Damon Hosick appeals the trial court's judgment and sentence after a jury convicted him of two counts of statutory rape, four counts of statutory sodomy, and two counts of incest.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose *807 would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).